In a proceeding to recover firearms seized pursuant to a temporary order of protection and Family Court Act § 842-a, the petitioner appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated October 15, 2003, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
During a contested divorce proceeding, the Family Court issued, inter alia, a temporary order of protection dated April 26, 2001, pursuant to which the Sheriff’s Department seized 26 guns belonging to the appellant (see Family Ct Act § 842-a). Thereafter, on May 2, 2001, the Family Court issued a permanent order of protection against the appellant. On or about January 31, 2002, the parties reached a settlement agreement. By order dated April 11, 2002, pursuant to the settlement agree*656ment, the Family Court withdrew the permanent order of protection, before it expired by its own terms. A judgment of divorce was entered on July 3, 2002.
The instant proceeding commenced in the Family Court by the appellant for the return of the weapons seized by the Sheriff pursuant to the Family Court’s temporary order of protection, was properly dismissed as the Family Court did not have the jurisdiction to issue such a directive (see Matter of Blauman v Blauman, 2 AD3d 727 [2003]). If the Sheriff denies the appellant’s properly supported demand for the return of his firearms, his remedy lies in challenging that denial in the Supreme Court. Ritter, J.P., Goldstein, Mastro and Fisher, JJ., concur.